EXHIBIT 23.3 CONSENT OF BROWN ARMSTRONG ACCOUNTANCY CORPORATION To the Board of Directors and Shareholders of Tri-Valley Corporation We consent to the incorporation by reference in the Registration Statement (No. 333-163442) on Form S-3 of Tri-Valley Corporation (the “Company”) of the reference to Brown Armstrong Accountancy Corporation, and the inclusion of our report dated March 22, 2011, in the Annual Report on Form 10-K for the year ended December 31, 2010, of the Company, filed with the Securities and Exchange Commission. We also consent to the reference to our firm under the captions “Experts” in the Prospectus, which is part of the Registration Statement. BROWN ARMSTRONG ACCOUNTANCY CORPORATION Bakersfield, California March 22, 2011
